

115 HR 149 IH: Veterans, Women, Families with Children, Race, and Persons with Disabilities Housing Fairness Act of 2017
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 149IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Al Green of Texas introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo authorize funds to prevent housing discrimination through the use of nationwide testing, to
			 increase funds for the Fair Housing Initiatives Program, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Veterans, Women, Families with Children, Race, and Persons with Disabilities Housing Fairness Act of 2017 or the Housing Fairness Act of 2017.
		2.Testing for discrimination
 (a)In GeneralThe Secretary of Housing and Urban Development shall conduct a nationwide program of testing to— (1)detect and document differences in the treatment of persons seeking to rent or purchase housing or obtain or refinance a home mortgage loan, and measure patterns of adverse treatment because of the race, color, religion, sex, familial status, disability status, or national origin of a renter, home buyer, or borrower; and
 (2)measure the prevalence of such discriminatory practices across the housing and mortgage lending markets as a whole.
 (b)AdministrationThe Secretary of Housing and Urban Development shall enter into agreements with qualified fair housing enforcement organizations, as such organizations are defined under subsection (h) of section 561 of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a(h)), for the purpose of conducting the testing required under subsection (a).
 (c)Program requirementsThe Secretary shall— (1)submit to the Congress an evaluation by the Secretary of the effectiveness of the program under this section; and
 (2)issue regulations that require each application for the program under this section to contain— (A)a description of the assisted activities proposed to be undertaken by the applicant;
 (B)a description of the experience of the applicant in formulating or carrying out programs to carry out the activities described in subsection (a); and
 (C)a description of proposed procedures to be used by the applicant for evaluating the results of the activities proposed to be carried out under the program.
 (d)ReportThe Secretary of Housing and Urban Development shall report to Congress— (1)on a biennial basis, the aggregate outcomes of testing required under subsection (a) along with any recommendations or proposals for legislative or administrative action to address any issues raised by such testing; and
 (2)on an annual basis, a detailed summary of the messages received by the Office of Fair Housing and Equal Opportunity of the Department through its 24-hour toll-free telephone hotline, through electronic mail, and through its website.
				The Secretary may submit the reports required under paragraph (1) of this subsection as part of the
			 reports prepared in accordance with paragraphs (2) and (6) of section
			 808(e) of the Fair Housing Act (42 U.S.C. 3608(e)) and section 561(j) of
 the Housing and Community Development Act of 1987 (42 U.S.C. 3616a(j)).(e)Use of ResultsThe results of any testing required under subsection (a) may be used as the basis for the Secretary, or any Federal agency authorized to bring such an enforcement action, or any State or local government or agency, public or private nonprofit organization or institution, or other public or private entity that the Secretary has entered into a contract or cooperative agreement with under section 561 of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a) to commence, undertake, or pursue any investigation or enforcement action to remedy any discriminatory housing practice (as such term is defined in section 802 of the Fair Housing Act (42 U.S.C. 3602)) uncovered as a result of such testing.
 (f)DefinitionsAs used in this section: (1)Disability statusThe term disability status has the same meaning given the term handicap in section 802 of the Civil Rights Act of 1968 (42 U.S.C. 3602).
 (2)Familial statusThe term familial status has the same meaning given that term in section 802 of the Civil Rights Act of 1968 (42 U.S.C. 3602).
 (g)Relationship to other lawsNothing in this section may be construed to amend, alter, or affect any provision of criminal law or the Truth in Lending Act (15 U.S.C. 1601 et seq.).
 (h)RegulationsNot later than the expiration of the 180-day period beginning on the date of the enactment of this Act, the Secretary of Housing and Urban Development shall issue regulations that establish minimum standards for the training of testers of organizations conducting testing required under subsection (a). Such regulations shall serve as the basis of an evaluation of such testers, which shall be developed by the Secretary, and such regulations shall be issued after notice and an opportunity for public comment in accordance with the procedure under section 553 of title 5, United States Code, applicable to substantive rules (notwithstanding subsections (a)(2), (b)(3)(B), and (d)(3) of such section).
 (i)Authorization of AppropriationsThere are authorized to be appropriated to carry out the provisions of this section $15,000,000 for each of fiscal years 2018 through 2022.
			3.Increase in funding for the Fair Housing Initiatives Program
 (a)In generalSection 561 of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a) is amended— (1)in subsection (b)—
 (A)in paragraph (1), by inserting qualified before private nonprofit fair housing enforcement organizations,; and (B)in paragraph (2), by inserting qualified before private nonprofit fair housing enforcement organizations,;
 (2)by striking subsection (g) and inserting the following:  (g)Authorization of Appropriations (1)In generalThere are authorized to be appropriated to carry out the provisions of this section $42,500,000 for each of fiscal years 2015 through 2019, of which—
 (A)not less than 75 percent of such amounts shall be for private enforcement initiatives authorized under subsection (b);
 (B)not more than 10 percent of such amounts shall be for education and outreach programs under subsection (d); and
 (C)any remaining amounts shall be used for program activities authorized under this section. (2)AvailabilityAny amount appropriated under this section shall remain available until expended to carry out the provisions of this section.;
 (3)in subsection (h), in the matter following subparagraph (C), by inserting and meets the criteria described in subparagraphs (A) and (C) after subparagraph (B); and (4)in subsection (d)—
 (A)in paragraph (1)— (i)in subparagraph (C), by striking and at the end;
 (ii)in subparagraph (D), by striking the period and inserting ; and; and (iii)by adding after subparagraph (D) the following new subparagraph:
							
 (E)websites and other media outlets.; (B)in paragraph (2), by striking or other public or private entities and inserting or other public or private nonprofit entities; and
 (C)in paragraph (3), by striking or other public or private entities and inserting or other public or private nonprofit entities. (b)RegulationsNot later than the expiration of the 180-day period beginning on the date of the enactment of this Act, the Secretary of Housing and Urban Development shall issue regulations that establish minimum standards for the training of testers of organizations funded with any amounts made available to carry out this section for any of fiscal years 2015 through 2019. Such regulations shall serve as the basis of an evaluation of such testers, which shall be developed by the Secretary, and shall be issued after notice and an opportunity for public comment in accordance with the procedure under section 553 of title 5, United States Code, applicable to substantive rules (notwithstanding subsections (a)(2), (b)(3)(B), and (d)(3) of such section).
 4.Sense of CongressIt is the sense of Congress that the Secretary of Housing and Urban Development should— (1)fully comply with the requirements of section 561(d) of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a(d)) to establish, design, and maintain a national education and outreach program to provide a centralized, coordinated effort for the development and dissemination of the fair housing rights of individuals who seek to rent, purchase, sell, or facilitate the sale of a home;
 (2)expend for such education and outreach programs all amounts appropriated for such programs; (3)promulgate regulations regarding the fair housing obligations of each recipient of Federal housing and community development funds to affirmatively further fair housing, as that term is defined under title VIII of the Civil Rights Act of 1968 (42 U.S.C. 3601 et seq.); and
 (4)fully comply with the requirements of section 810(a) of the Fair Housing Act (42 U.S.C. 3610(a)). 5.Grants to private entities to study housing discrimination (a)Grant ProgramThe Secretary of Housing and Urban Development shall carry out a competitive matching grant program to assist public and private nonprofit organizations in—
 (1)conducting comprehensive studies that examine— (A)the causes of housing discrimination and segregation;
 (B)the effects of housing discrimination and segregation on education, poverty, and economic development; or
 (C)the incidences, causes, and effects of housing discrimination and segregation on veterans and military personnel; and
 (2)implementing pilot projects that test solutions that will help prevent or alleviate housing discrimination and segregation.
 (b)EligibilityTo be eligible to receive a grant under this section, a public or private nonprofit organization shall—
 (1)submit an application to the Secretary of Housing and Urban Development, containing such information as the Secretary shall require;
 (2)agree to provide matching non-Federal funds for 50 percent of the total amount of the grant, which matching funds may include items donated on an in-kind contribution basis; and
 (3)meet the requirements of a qualified fair housing enforcement organization, as such term is defined in section 561(h) of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a(h)), or subcontract with a qualified fair housing enforcement organization as a primary subcontractor.
 (c)ReportThe Secretary of Housing and Urban Development shall submit a report to the Congress on a biennial basis that provides a detailed summary of the results of the comprehensive studies and pilot projects carried out under subsection (a), together with any recommendations or proposals for legislative or administrative actions to address any issues raised by such studies. The Secretary may submit the reports required under this subsection as part of the reports prepared in accordance with paragraphs (2) and (6) of section 808(e) of the Fair Housing Act (42 U.S.C. 3608(e)) and section 561(j) of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a(j)).
 (d)Authorization of AppropriationsThere are authorized to be appropriated to carry out the provisions of this section $5,000,000 for each of fiscal years 2018 through 2022.
 6.Limitation on use of fundsNone of the funds made available under this Act, or the amendments made by this Act, may be used for any political activities, political advocacy, or lobbying (as such terms are defined by Circular A–122 of the Office of Management and Budget, entitled Cost Principles for Non-Profit Organizations), or for expenses for travel to engage in political activities or preparation of or provision of advice on tax returns.
		